DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 1 objected to because of the following informalities:  the term “a upper semiconductor substrate and including a upper gate structure” (at lines 6-7) should be read as – an upper semiconductor substrate and including an upper gate structure--.  Appropriate correction is required.

Specification
3.	The disclosure is objected to because of the following informalities: please insert --, now U.S. 11,139,271, -- after “2019” in written disclosure [0001].  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5.	Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Claim 7 failed to further limit the subject matter of its base claim 1, because claim 7 recites “the lower gate structure and the upper gate structure are between the lower semiconductor substrate and the upper semiconductor substrate”, which contradict the limitation “an upper transistor on a upper semiconductor substrate and including a upper gate structure” in claim 1.  (Emphasis added) 
	In particular, claim 7 recites features as shown in Fig. 12, wherein it illustrates that the lower gate structure 120 and the upper gate structure 220 are between the lower semiconductor substrate 100 and the upper semiconductor substrate 200; whereas claim 1 recites features as shown in Fig. 3, wherein it illustrates an upper transistor on an upper semiconductor substrate 200 and including an upper gate structure 220.

    PNG
    media_image1.png
    508
    548
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    578
    582
    media_image2.png
    Greyscale

If the upper transistor including the upper gate structure 220 is on the upper semiconductor substrate 200 (see claim 1, lines 6-7 and Fig. 3), how can both the lower gate structure 120 and the upper gate structure 220 locate between the lower semiconductor substrate 100 and the upper semiconductor substrate 200 in the dependent claim 7 (see claim 7, lines 1-3) ?
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,139,217. Although the claims at issue are not identical, they are not patentably distinct from each other because the Patent fully encompasses the scope of claim 1 of the current invention, regardless of the obvious variation in claimed language.
Current Application
US 11,139,217
1. A semiconductor device comprising: 
*  a lower transistor on a lower semiconductor substrate and including a lower gate structure, the lower gate structure comprising a lower gate electrode; 
*  a lower interlayer insulating film on the lower semiconductor substrate, the lower interlayer insulating film covering the lower gate structure; 
*  an upper transistor on a[n] upper semiconductor substrate and including a upper gate structure, the upper gate structure and the upper semiconductor substrate being on the lower interlayer insulating film; and 
*  an upper interlayer insulating film on the lower interlayer insulating film, the upper interlayer insulating film covering sidewalls of the upper semiconductor substrate, 
*  wherein at least one of the lower transistor and the upper transistor includes a nanosheet, 
*  wherein the upper gate structure comprises an upper gate electrode extending in a first direction, and upper gate spacers extending along sidewalls of the upper gate electrode, 
*  wherein the upper gate electrode comprises long sidewalls extending in the first direction, and short sidewalls extending in a second direction, the second direction different from the first direction, and 
*  wherein the upper gate spacers are on the long sidewalls of the upper gate electrode and are not on the short sidewalls of the upper gate electrode.  
1. A semiconductor device comprising: a lower transistor on a lower semiconductor substrate and including a lower gate structure, the lower gate structure comprising a lower gate electrode; a lower interlayer insulating film on the lower semiconductor substrate, the lower interlayer insulating film covering the lower gate structure; an upper transistor on a upper semiconductor substrate and including a upper gate structure, the upper gate structure and the upper semiconductor substrate being on the lower interlayer insulating film; and an upper interlayer insulating film on the lower interlayer insulating film, the upper interlayer insulating film covering sidewalls of the upper semiconductor substrate, wherein at least one of the lower transistor and the upper transistor includes a nanosheet, wherein the upper gate structure comprises an upper gate electrode extending in a first direction, and upper gate spacers extending along sidewalls of the upper gate electrode, wherein the upper gate electrode comprises long sidewalls extending in the first direction, and short sidewalls extending in a second direction, the second direction different from the first direction, and wherein the upper gate spacers are on the long sidewalls of the upper gate electrode and are not on the short sidewalls of the upper gate electrode.

1. A semiconductor device comprising: 
*  a lower semiconductor substrate; 
*  a lower gate structure on the lower semiconductor substrate, the lower gate structure comprising a lower gate electrode; 
*  a lower interlayer insulating film on the lower semiconductor substrate, the lower interlayer insulating film covering the lower gate structure; 
*  an upper semiconductor substrate on the lower interlayer insulating film; 
*  an upper gate structure on the lower interlayer insulating film; and 
*  an upper interlayer insulating film on the lower interlayer insulating film, the upper interlayer insulating film covering sidewalls of the upper semiconductor substrate, 
*  wherein the upper gate structure comprises an upper gate electrode extending in a first direction, and upper gate spacers extending along sidewalls of the upper gate electrode, 
*  wherein the upper gate electrode comprises long sidewalls extending in the first direction, and short sidewalls extending in a second direction, the second direction different from the first direction, and 
*  wherein the upper gate spacers are on the long sidewalls of the upper gate electrode and are not on the short sidewalls of the upper gate electrode.
8. The semiconductor device of claim 1, wherein a lower transistor comprises the lower gate electrode and an upper transistor comprises the upper gate electrode, 
wherein the lower transistor includes a fin field effect transistor (FinFET), a vertical field effect transistor (VFET), a transistor including nanowire, a transistor including nanosheet or a planar transistor, and wherein the upper transistor includes a fin field effect transistor (FinFET), a vertical field effect transistor (VFET), a transistor including nanowire, a transistor including nanosheet or a planar transistor.


Allowable Subject Matter
8.	Claims 10-20 are allowed.
9.	Claims 2-6, 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	The following is a statement of reasons for the indication of allowable subject matter:  
	In re claim 10, the closest prior art of record, Cho to US 2009/0026526, teach a related art, but failed to teach: (a) at least one of the lower transistor and the upper transistor includes a nanosheet; (b) the etch stop layer is not on the second region of the lower semiconductor substrate; and (c) the upper semiconductor substrate is on a portion of the lower semiconductor substrate, the portion less than a whole of the lower semiconductor substrate.
	In re claim 13, the closest prior art of record, Cho to US 2009/0026526, teach a related art, but failed to teach: (a) the upper interlayer insulating film covering sidewalls of the upper semiconductor substrate; (b) a second connection contact connecting at least one of the plurality of upper source/drain regions to at least one of the plurality of lower transistors; and (c) at least one of the lower transistor and the upper transistor includes a nanosheet.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	In re claim 1, the closest prior art of record, Cho to US 2009/0026526, teach a related art, but failed to teach: (a) at least one of the lower transistor and the upper transistor includes a nanosheet; (b) the upper gate spacers are on long sidewalls of the upper gate electrode and are not on the short sidewalls of the upper gate electrode.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Nov. 8, 2022



/HSIEN MING LEE/